MILLS, Judge.
A.C. Electric Company and FEISCO (E/C) appeal an order of the deputy commissioner awarding Kwitchen wage-loss benefits. We affirm in part and reverse in part.
We affirm the deputy’s findings of Kwitchen’s entitlement to wage-loss benefits in that he met his burden of showing that his compensable physical limitation was a contributing causative factor to his wage-loss. See School Board of Manatee County v. Gambuzza, 510 So.2d 992, 993 (Fla. 1st DCA 1987).
However, a portion of the award was made from 4 October 1986 to 27 January 1987. The record reflects that a wage-loss form was filed only for the period 4 October to 24 October 1986. As this court held in Old Cove Condo v. Curry, 511 So.2d 666 (Fla. 1st DCA 1987) without such forms indicating the amount of wages, if any, actually earned by Kwitchen, and any other benefits that may have been received by him, it is impossible to determine accurately the amount of wage-loss benefits due. Old Cove at 669.
We therefore reverse the wage-loss award for the period from 25 October 1986 to 27 January 1987 and remand with directions that Kwitchen be required to complete and file benefit forms for that period. The deputy’s order is in all other respects affirmed.
SHIVERS and WIGGINTON, JJ., concur.